DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2022 has been entered.


Allowable Subject Matter
Claims 1-34 are allowed.

The following is an examiner’s statement of reasons for allowance:  Independent claims 1 and 17 are allowable over the prior art of record for their specific recitations of elements involved in utilizing axle loading information to determine braking capabilities of a vehicle for providing dynamic braking control of a brake system for combination vehicle applications, i.e. “A system for determining a dynamic braking capability for providing dynamic braking control of a brake system in an associated combination vehicle including a tractor and at least one trailer, the tractor having at least one drive axle and a steering axle, and the at least one trailer having at least one trailer axle, the logic being executable by the processor to process one or more signals received from the combination vehicle to determine the dynamic braking capability of the associated combination vehicle; and a vehicle stopping distance table stored in the non-transient memory device, the vehicle stopping distance table comprising table data mapping vehicle operating condition lookup data to stopping distance output data, the vehicle operating condition lookup data being representative of a vehicle operating condition of the associated combination vehicle and the stopping distance output data being representative of an estimated stopping distance required to stop the associated combination vehicle travelling having the vehicle operating condition”, among other limitations. 
Additionally, a combination of the prior art of record Switkes et al. (US 20200010062 A1) and Popoviv et al. (US 8618951 B2) does not teach the claimed invention recited in Claim 1; specifically, “determine vehicle operating condition data based on the vehicle load data in accordance with a predetermined combination of the sensed load on the one or more of the at least one drive axle of the tractor of the associated combination vehicle, the steering axle of the tractor of the associated combination vehicle, and/or the at least one trailer axle of the at least one trailer of the associated combination vehicle; apply the determined vehicle operating condition data as the vehicle operating condition lookup data to the vehicle stopping distance table stored in the non- transient memory device”.  The addition of Inoue and Popoviv fails to cure the deficiencies of Switkes.   It would not be obvious to modify the invention of Pal to include the teachings of Switkes and Popoviv to have the features of the claimed invention because it would significantly change the design and functionality of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662             

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662